o CO Ss DH

10
1]
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 1 of 44

CURTIS F. DOWLING (California SBN 188091)
JAK S. MARQUEZ (California SBN 183892)

DOWLING & MARQUEZ, LLP
625 Market Street, 4°" Floor

San Francisco, California 94105

Tel: (415) 977-0444

Fax: (415) 977-0156

E-mail: curtis@dowlingmarquez.com

Attorneys for Plaintiffs

DANIEL GIOSSO, JAMES GIOSSO, AND
RICHARD GIOSSO, TRUSTEES OF THE

GIOSSO CHILDREN’S TRUST, MIKE
O’NEILL AND SONS, A CALIFORNIA

GENERAL PARTNERSHIP

UNITED STATES DISTRICT COURT
NORTHRN DISTRICT OF CALIFORNIA

 

DANIEL GIOSSO, JAMES GIOSSO,
AND RICHARD GIOSSO
TRUSTEES OF THE GIOSSO
CHILDREN’S TRUST; MIKE
O’NEILL AND SONS, A
CALIFORNIA GENERAL
PARTNERSHIP

Plaintiffs,

V.

CITY & COUNTY OF SAN
FRANCISCO, a municipal entity, and
DOES 1 through 100, inclusive.

Defendants.

 

 

Case No::

COMPLAINT FOR
INJUNCTIVE AND EQUITABLE
RELIEF

 

 

COME NOW plaintiffs DANIEL GIOSSO, JAMES GIOSSO, and

RICHARD GIOSSO, TRUSTEES OF THE GIOSSO CHILDREN’S TRUST, and

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 

 
Se WwW

oO Se NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 2 of 44

MIKE O’NEILL AND SONS, A CALIFORNIA GENERAL PARTNERSHIP

(hereafter “Plaintiffs”), who allege as and for a cause of action, as follows:

INTRODUCTION
1. San Francisco’s Tenderloin neighborhood faces a desperate crisis.
2. The Tenderloin is a culturally diverse community comprised of

seniors, persons with disabilities, people of color, immigrants (documented and
undocumented), individuals with low incomes, LGBTQ people, and families with
children. All of its residents—housed and unhoused—are being put at risk by the
policies, actions, and inaction of the City and County of San Francisco.

3. Even before the onset of the COVID-19 pandemic, the de facto policy
of the City and County of San Francisco to use the Tenderloin community as a
containment zone had resulted in a dramatic decline in the livability and safety of
the neighborhood. The deplorable conditions tolerated by the City in the
Tenderloin are not permitted in other neighborhoods in San Francisco. This is a
matter of fundamental fairness; what is a city-wide problem should not be allowed
to weigh disproportionately on a low-income working-class neighborhood. San
Francisco should be prohibited from abandoning a single neighborhood, in an
apparent effort to spare other neighborhoods the burdens that confront the city at-
large.

4, The Tenderloin, always a community of tolerance and compassion, is

now blighted; its sidewalks are unsanitary, unsafe, and often impassable. Open-air

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
Oo SN DN

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 3 of 44

drug sales and other criminal activity, plus crowds of drug users and sidewalk-
blocking tents, pervade and threaten the health and lives of all of the Tenderloin’s
residents. What has long been suffered in the Tenderloin has become insufferable.
The conditions now prevailing in the Tenderloin constitute a violation of the
fundamental civil rights of those residing and working there.

5. Small business owners, who reflect the cultural diversity of the
neighborhood, face multiple challenges. Their economic viability is threatened
by generic COVID-19 business disruption, but they must also cope with an
existential risk to their future, as customers elect to patronize establishments where
sidewalk conditions do not impose physical barriers to safe access. The same is
true of providers of rental housing in the neighborhood.

6. The pandemic has ominously exacerbated dangers and harms to those
who live, work, and go to school in the Tenderloin, and it threatens to do so for
years to come as successive waves of infection bring further death and despair.

7. Plaintiffs make the factual allegations and assert the legal claims
herein in an effort to compel the City and County of San Francisco to comply with
the law. Plaintiffs seek ultimately not to assign blame, but to obtain legally
obligatory solutions.

Il. JURISDICTION AND VENUE
8. Plaintiffs assert the claims herein pursuant to 42 U.S.C. § 1983, and

the Fifth and Fourteenth Amendments of the United States Constitution. This
COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 4 of 44

Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, 1367, 2201 & 2202.

9. This Court has supplemental jurisdiction over plaintiffs’ state law
claims pursuant to 28 U.S.C. § 1367, as they arise from the same case or
controversy as plaintiffs’ federal claims.

10. Plaintiffs seek only equitable and injunctive relief for their state law
claims. Accordingly, plaintiffs need not submit a compensation claim with any
local public entity pursuant to the California Tort Claims Act set forth at California
Government Code §§ 810 et seq.!

11. The acts and omissions complained of herein occurred in the Northern
District of California. Accordingly, pursuant to 28 U.S.C. § 1391, venue is proper
in this Judicial District.

IL. INTRADISTRICT ASSIGNMENT

12. A substantial part of the events or omissions that give rise to the claims
asserted herein occurred in the City and County of San Francisco, and a substantial
part of the property that is the subject of this action is situated in the City and
County of San Francisco.

IV. PARTIES

A. Plaintiffs

13. Plaintiffs DANIEL GIOSSO, JAMES GIOSSO, AND RICHARD

 

' See Guest Commce’ns Corp. v. City of Berkeley, 146 F. Supp. 2d 1081, 1090-91
(N.D. Cal. 2001).

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
Oo ns NHN

\O

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 5 of 44

GIOSSO are the trustees of the GIOSSO CHILDREN’S TRUST and are the legal
owners of the mixed-use building located at 725-727 Van Ness Avenue, San
Francisco, California (hereafter “Giosso Building”). The Giosso Building has
ground-floor commercial space and 31 residential rental units. The Giosso
Building is located on the western edge of the Tenderloin on the 700 block of Van
Ness Avenue (hereafter “The Block’), which is the block bounded on the west and
east by Van Ness and Franklin Streets, and on the north and south by Turk and
Eddy Streets. The Block is further divided approximately in half from the west and
east by a one-block long street called Larch Street (hereafter “The Alley”). The
Alley is about 2 % blocks away from City Hall in San Francisco.

14. Plaintiff MIKE O’NEILL AND SONS is a California general
partnership and is the owner of two different apartment buildings located on The
Block. One is 828 Franklin Street, and the other is 880 Franklin Street. These two
apartment buildings (hereafter “O’Neill Buildings”) are collectively comprised of
174 residential rental units.

B. Defendant

15. Defendant CITY AND COUNTY OF SAN FRANCISCO
(“Defendant” or the “City’”) is a municipal entity existing under the laws of the
State of California, with the capacity to sue and be sued.

//

//
COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
-

~~ DN ws

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 6 of 44

V. FACTUAL ALLEGATIONS

A. __ History of the Tenderloin Neighborhood

16. The “Tenderloin” is an approximately 50-city block neighborhood in
downtown San Francisco that has been known by that name for more than a
century. Although not all authorities agree on the Tenderloin’s precise metes and
bounds, many consider it to be a trapezoid-shaped region which is roughly bordered
on the west by Van Ness Avenue, on the north by Post Street, on the east by Mason
Street, and on the south by Market Street.

17. For most of its existence, the Tenderloin has attracted residents from
the working-class and lower income segments of San Francisco society. The
socioeconomic fortunes of the Tenderloin have waxed and waned significantly over
the past 60 years.

18. Specifically, the distinctive character of the Tenderloin experienced a
sharp decline in the 1960s. By 1971, the neighborhood was described by The New
York Times as the “porn capital of the USA.” Prostitution and illegal drug
trafficking were open and notorious, and housing conditions deteriorated.’

19. A decade later, in the early to mid-1980s, the Tenderloin enjoyed a

 

2 Randy Shaw, After 40 Years, the Tenderloin at Another Crossroads, San
Francisco Chronicle (Feb. 23, 2020),
https://www.sfchronicle.com/opinion/article/A fter-40-years-the-Tenderloin-at-
another-15066015.php (referring to William Murray, Porn Capital of America: San

Francisco, New York Times Magazine Gan. 3, 1971), at 8-9).
3 See generally Randy Shaw, The Ten erloin: Sex, Crime, and Resistance in the
Heart of San Francisco 135-56 (2015) (Chapter 6: 1967-1977, The Tenderloin Hits

Bottom).
COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
tod

aa

“Sa HD WN

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 7 of 44

brief revival. Through the hard work, dedication, and inspiration provided by
politicians and community leaders including then-Mayor Dianne Feinstein; the
Reverend Cecil Williams of Glide Memorial United Methodist Church; and the late
owner of the Cadillac Hotel, Leroy Looper, the Tenderloin attracted substantial
fresh investment, particularly in its restaurants and other small businesses.* New
zoning regulations were enacted that protected the low-income character of the
neighborhood.°

20. Unfortunately, the Tenderloin’s economic resurgence did not last. By
the late-1980s, several factors, including a cut in federal funding, an economic

slump, and a lack of police department support, triggered another two-decade

decline.°

21. Fora few years beginning in 2011, under the leadership of the late
Mayor Ed Lee, the Tenderloin again experienced a revitalization. New housing and
restaurants opened, neighborhood parks were renovated, and the Tenderloin
Museum was commissioned.’ But, again, the Tenderloin’s prosperity did not last.

B. __ Current State of the Tenderloin

22. At present, more than 20,000 people are permanent residents of the

Tenderloin, including 3,000 children.’ Indeed, the Tenderloin has the highest per

 

4 Shaw, S.F. Chronicle, supra n.2.
; Id.

7
8 Randy Shaw, SF Turning Tenderloin into a Ghetto, BeyondChron

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
mA Se W bd

“SON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 8 of 44

capita concentration of children of any neighborhood in San Francisco.’ The
Tenderloin’s residents consist primarily of low-income and working class
individuals, senior citizens, disabled people, and families with children."

23. By 2019, the condition of the Tenderloin sank to a new low. The
homeless population, which has long been present in the Tenderloin, swelled.
According to a 2019 study conducted by Applied Survey Research, the homeless
count in San Francisco increased by almost 20% over the four years from 2015 to
2019, with most of that growth occurring over the last two years."

24. The recent influx of homeless people into the Tenderloin has created a
variety of problems for all stakeholders—permanent residents, providers of rental
housing, businesses, schools, the police, and the homeless population itself (an
estimated 39% of whom suffer from mental illness!”).

25. Open-air drug transactions are routinely tolerated in the Tenderloin.
The easy availability of illegal drugs attracts users and intensifies the homelessness

problem. Some 42% of the homeless population are estimated to suffer from

 

(Apr. 7, 2020), http://beyondchron.org/sf-turning-tenderloin-into-a-ghetto/.

arrie Sisto, Tenderloin Merchants Form New Association to Address Issues
with Neighborhood ’s Alleys, Hoodline (Nov. 13, 2019), _
https://hoodline.com/2019/1 1/tenderloin-merchants-form-new-association-to-address-
issues-with-neighborhood-s-alleys.

Shaw, BeyondChron, supra n.d.
1! Applied Survey Research, San Francisco Homeless Count & Survey 2019

Executive Summary, San Francisco Department of Homelessness & Supportive

Housing (2019),
http -//nsh.sfgov.org/wpcontent/uploads/ExecutiveSummary_SanFrancisco2019.pdf.

Id
COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 9 of 44

alcohol or drug addiction."°

26. Sidewalks in the Tenderloin are now packed with tents, some of which
contain as many as six individuals. Since the latter part of 2019, a sizeable number
of homeless persons have created an unwanted tent encampment in The Alley. It
has grown over time and gotten particularly bad in the last few months. The people
in the encampment have taken over both sides of the street, erecting and placing
tents and other obstructions on the entire length of The Alley. Recent photographs
depicting various portions of the encampment are attached hereto as Exhibit “A.”
There are also tents on portions of the sidewalks surrounding The Block.

_27. According to a count conducted by Urban Alchemy (a non-profit
organization that provides litter reduction services in the Tenderloin and adjacent
neighborhoods of San Francisco to ensure safe, clean, and accessible sidewalks and
rights-of-way), the number of tents and makeshift shelters on Tenderloin sidewalks
grew from 158 on March 3, 2020, to 391 on May 1, 2020. A chart illustrating the
increase in the number of those tents and shelters on Tenderloin sidewalks from
December 10, 2019, to May 1, 2020, is attached hereto as Exhibit “B.”

28. Those tents, such as those presently in The Alley, block the sidewalks
in the Tenderloin, impeding pedestrians’ travel. They also serve as cover for drug

dealers and others conducting nefarious activities.'* However, on plaintiffs’

 

13 Id.
4 Phil Matier, SF Homeless Tents, Once Seen as Problem, Now Seen as Path to
Coronavirus Social Distancing, San Francisco Chronicle (Apr. 12, 2020),

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
=>

“SD Ns

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 10 of 44

information and belief, the San Francisco Police Department has been directed not
to remove or disturb those tents, despite the fact that they block the sidewalks and
shield criminals and despite the health risks that they pose to permanent residents,

business owners, pedestrians, and homeless people themselves.!°

29. According to Randy Shaw, executive director of the Tenderloin

Housing Clinic,'® “The Tenderloin has become a horror show. Feces, drug dealers

and users, graffiti, tents and crowds on sidewalks dominate the landscape.”!”

30. The crisis in the Tenderloin presents an immediate and dire public

health problem.

31. The Tenderloin’s crisis also presents an environmental problem, as the

U.S. Environmental Protection Agency has recognized. In a letter to Governor

Gavin Newsom dated September 26, 2019, EPA Administrator Andrew R. Wheeler

wrote:

The EPA is aware of the growing homelessness crisis
developing in major California cities, including Los Angeles
and San Francisco, and the impact of this crisis on the environ-
ment. Indeed, press reports indicate that “piles of human
feces” on sidewalks and streets in these cities are becoming all
too common. The EPA is concerned about the potential water

 

https://www.sfchronicle.com/bayarea/philmatier/article/SF-homeless-tents-once-
seen-as-problem-now-seen-15193812.php.

Shaw, BeyondChron, supra n.8.

16 Mr. Shaw also co-founded and serves on the Board of Directors of Uptown

Tenderloin, Inc., a nonprofit organization that in 2009 spearheaded the creation of
the national Uptown Tenderloin Historic District. Uptown Tenderloin, Inc. was the
driving force behind the Tenderloin Museum, which opened in 2015. Mr. Shaw is

the editor of BeyondChron.org.
17 Shaw, BeyondChron, supra n.8.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 0

 
 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 11 of 44

quality impacts from pathogens and other contaminants from

untreated human waste entering nearby waters. San Francisco,

Los Angeles and the state do not appear to be acting with

urgency to mitigate the risks to human health and the environ-

ment that may result from the homelessness crisis.'®

32. The plight of the Tenderloin is aggravated by the NIMBY” attitude

and behavior exhibited by many in San Francisco. That is, as the streets of other
San Francisco neighborhoods improve, the condition of the Tenderloin deteriorates.
As San Francisco Chronicle columnist Heather Knight recently observed, “[t]hough
city officials would never admit it, they’ve long treated the low-income
neighborhood [of the Tenderloin] as a containment zone, tolerating everything from
blatant drug dealing to open-air injection drug use to filthy sidewalks that wouldn’t

stand in wealthier parts of town.””? Randy Shaw similarly asserted, “in 2020, our

‘progressive’ city still maintains a double standard that bars activities in gentrified

neighborhoods that it allows in the Tenderloin.””!
C.__ Impact on Plaintiffs

33. Plaintiffs are providers of rental housing, and the occupants in the

Giosso Building and the O’Neill Buildings are residential tenants who live in the

 

'8 Letter from Andrew R. Wheeler, Administrator, U.S. Environmental Protection
Agency, to Gavin C. Newsom, Governor, State of California (Sep. 26, 2019),
htfps://www .epa. gov/sites/production/files/2019-09/documents/9.26.19 _letter-
epapal (footnotes omitted).

“Not In My Back Yard”
20 Heather Knight, “The Problem Is Getting Worse”: SF’s Troubled Tenderloin

Buckles under Weight of Coronavirus, San Francisco Chronicle (Apr. 17, 2020),
https://www.sfchronicle.com/bayarea/heatherknight/article/The-problem-is-
setting-worse-SF-s-15206953.php.

2V"Shaw, SE. Chronicle, supra n.2.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF n

 
SI DR

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 12 of 44

neighborhood. Plaintiffs and their managers and tenants, along with other persons
who reside on and/or work on The Block, have suffered from the deterioration of
their community. Tent-blocked sidewalks in The Alley and around The Block,
groups of addicts injecting themselves, the odors of smoked crystal
methamphetamine and human waste, open-air drug dealing, a makeshift bicycle
“chop shop,” assaults, and noise at all hours of the day and night immediately
outside the Giosso Building and the O’Neill Buildings cause residents to fear for
their safety; many are afraid to venture outside their building, particularly at night.

34. The tent encampment in The Alley, and the criminal, anti-social,
and/or disruptive activities which take place therein on a regular, if not daily, basis
are a nuisance by any conceivable understanding of that term. Fights have erupted
between members of the encampment wielding steel poles. A woman was dragged
around by her neck. Members of the encampment have assaulted and harassed
tenants who live on The Block. They urinate and defecate in The Alley.” They
make unbearable noise at all hours of the day and evening. They do drugs out in
the open. They have tried to break into plaintiffs’ buildings and rental units. They
steal packages/deliveries left for the residents. There is a makeshift bicycle “chop
shop” present as well. A contractor recently noted that one member of the

encampment had a firearm. On plaintiffs information and belief, there was a drug

 

22 On plaintiffs’ information and belief, the City only encouraged the encampment
to grow by installing a portable toilet in The Alley earlier this year.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF b

 
 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 13 of 44

overdose on January 25, 2020; on plaintiffs’ further information and belief, a
stabbing death occurred in The Alley in February, 2020. The tenants in the Giosso
Building and the O’Neill Buildings feel like prisoners in their own homes. They do
not feel safe living on the block, and do not feel safe exiting/entering their buildings
for any reason (e.g., grocery shopping). Numerous vacancies now exist in
plaintiffs’ three buildings because of the nuisance. Things have gotten so bad that
tenants are now vacating these buildings and are specifically citing the encampment
in The Alley as the reason. For example, one tenant vacated earlier this year and
informed the manager of the Giosso Building that his reason for moving was:
.... ultimately that I felt unsafe at the property due to the people

that started to congregate around the building and on Larch St

during my tenancy. Over my time at the building (August 2018-

January 2020) the number of what I would consider to be violent

homeless people living in that area grew exponentially. Barely a

week went by where I didn't call either the non-emergency police
line or 911 because people were fighting on Larch St at all hours

of the day and night....

And, because the nuisance in The Alley is unavoidable and so obvious to anyone

who would enter any of plaintiffs’ three buildings to view vacant units, plaintiffs

cannot re-rent these vacant units.

35. Nearby businesses in the Tenderloin have likewise suffered as a result

of the neighborhood’s decline, including crime and vandalism such as broken shop

windows.

36. Since the start of the COVID-19 pandemic, many, if not most or all, of

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 5

 
~~ D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 14 of 44

the people in the encampment in The Alley do not adhere to social distancing rules
for the pandemic; they congregate in large groups in close proximity, without
masks; they do not make way for other people who live and work on The Block

who are trying to use the sidewalks; they sometimes display hostile and threatening
behavior. Numerous residents in plaintiffs’ three buildings have windows which
are directly above, and not far from, the tents and people who form the encampment
in The Alley.

37. Plaintiffs’ managers have called and/or written the City and the San
Francisco Police Department, demanding the removal of the encampment, but the
City and its police department have turned a blind eye to the problem, done nothing
in response to it, and have allowed the continuation of a nuisance which threatens
the health and safety of others.

D. _ Effect of the COVID-19 Pandemic

38. On March 16, 2020, in response to the COVID-19 pandemic, Mayor
London Breed directed San Francisco businesses to close and issued a citywide
shelter-in-place order.” The homeless population in the Tenderloin, however, has
no place in which to shelter. Homeless people are exempted from social distancing

conventions. Plaintiffs are deeply concerned that the homeless population in The

 

23 Russell Berman, The City That Has Flattened the Coronavirus Curve, The

Atlantic (Apr. 12, 2020), .
https://www.theatlantic.com/politics/archive/2020/04/coronavirus-san-francisco-
Tondon-breed/609808/, see also City & County of San Francisco, Dept. of Public
Health, Order of the Health Officer No. C19-07 (Mar. 16, 2020),
https://www.sfdph.org/dph/alerts/files/HealthOrderC 19-07-%20Shelter-in-

Place.pdf.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 4

 
Oo CO sD NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 15 of 44

Alley and around The Block—who have likely never been tested and who lack the
resources to comply with the public health guidance of sheltering in place,
practicing social distancing, washing hands, and wearing face coverings—may have
COVID-19, posing a greater risk to the residents in their buildings and to their
managers and inviting a general spread of the virus.

39. Despite the high risk of infection and other dangers posed to residents
in the Tenderloin and beyond, the City has yet to implement wide-scale testing for
people living on the streets.

40. Studies show that a primary cause of homelessness is loss of
employment.”* The pandemic has caused a devastating increase in unemployment,
in San Francisco and throughout the state and country.”> The homeless population
in the Tenderloin has grown since the onset of the pandemic, and it will likely
continue to grow. On plaintiffs information and belief, the City reduced the
number of persons allowed to sleep in City shelters out of concern for the
coronavirus, but afforded the persons it displaced no other shelter opportunity,
thereby forcing them to turn to living on the streets and in tents, and adding to the

homeless population which was already existent in the Tenderloin when the

pandemic started.

 

24 Applied Survey Research, supra n.11.
25° Adam Beam, California’s Unemployment Rate Soars, But Worst Yet toCome,

NBC Bay Area (Apr. 17, 2020),
https://www.nbcbayarea.com/news/california/california-unemployment-rate-jumped-to-

5-3-in-march/2274716/.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF Is

 
&

“ID HD Na

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 16 of 44

41. The explosive growth in the size of the Tenderloin’s homeless
population has likewise harmed its permanent residents. Individuals and families
living in SROs are terrified to go outside. As Heather Knight explained, “[m]any
families live in tiny single room occupancy hotels, sharing communal kitchens and
bathrooms. But to get outside for fresh air or to run essential errands, they’re faced
with an impossible choice: push through crowded sidewalks, social distancing be
damned, or walk into traffic to get around the throngs.””°

42. On April 20, 2020, District 6 Supervisor Matt Haney transmitted a
letter to Mayor Breed and other City officials regarding the Tenderloin’s crisis.?’ In
his detailed letter, Supervisor Haney explained (among many other things) how
Tenderloin residents are “uniquely vulnerable to the spread of COVID-19” and how
the proliferation of tents on the sidewalks of the Tenderloin creates “extreme health
hazards for everyone.””® Supervisor Haney closed his letter with a demand for “a
specific, targeted intervention strategy from the City” to “slow the spread of the

virus, save lives, and protect everyone in our city.”””

43. The City’s acts and omissions, whether intentional or negligent, that
allow the Tenderloin to serve as the City’s repository for its homeless population

(as Supervisor Haney outlines in his letter and as plaintiffs have detailed above)

 

6 Knight, supra n.20. —
Letter from Matt Haney, Supervisor, San Francisco District 6, to London

Breed, Mayor, City of San Francisco, et al. (Apr. 20, 2020).

8 Td. at 1:
29 Td. at 4.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 6

 
oO s NN

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 17 of 44

have created dire consequences for the Tenderloin’s residents and businesses,
including plaintiffs’. The City’s acts and omissions threaten plaintiffs with the
following specific consequences: (a) an increased risk of infection of COVID-19;
(b) interference with their property rights; (c) loss of business and other
opportunities; (d) interference with their California constitutional right to pursue
happiness; (e) interference with their federal due process rights; and (f) interference
with their federal equal protection rights.

44. Defendant is legally obligated to act quickly to protect plaintiffs’ legal
rights (as articulated in their claims set forth below) as well as the health and lives
of plaintiffs, their managers, and their tenants. The Tenderloin’s long role as the
City’s containment zone must cease.

VI. CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
Violation of Due Process
42 U.S.C. § 1983; U.S. Const. Amend. V/XIV
(All Plaintiffs against Defendant)

45. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 44 of this Complaint as though
set forth fully herein.

46. Defendant, by abdicating its duties under the law to ensure safe and

secure living conditions in the Tenderloin, has denied residents on The Block and in

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF i

 
BR WwW bd

SI ND GN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 18 of 44

plaintiffs’ buildings due process of law as guaranteed by the Fifth and Fourteenth
Amendments of the United States Constitution. The squalid sidewalk conditions,
exacerbated profoundly by the threat of infection, have denied these residents their
unimpeded liberty and use of their property, and have allowed conditions to fester
that threaten residents’ health and lives.

47. Upon plaintiffs’ information and belief, this was done with deliberate
intent and/or reckless disregard of plaintiffs’ rights. Plaintiffs seek injunctive relief
and the cost of attorneys’ fees in bringing this action.

SECOND CLAIM FOR RELIEF
Violation of Equal Protection
42 U.S.C. § 1983; U.S. Const. Amend. V/XIV
(All Plaintiffs against Defendant)

48. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 47 of this Complaint as though
set forth fully herein.

49, Defendant, by enforcing the law in some areas and declining to
enforce the law in others, has arbitrarily determined where homeless encampments
may or may not be located and what communities should be affected, without
following its own procedures and in violation of both state and federal law. This

has placed a disproportionate burden on some persons, communities, and

businesses over others.

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF ig

 
oO nN DN

oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 19 of 44

50. Upon plaintiffs’ information and belief, this was done with deliberate
intent and/or reckless disregard of plaintiffs’ rights. Plaintiffs seek injunctive relief
and the cost of attorneys’ fees in bringing this action.

THIRD CLAIM FOR RELIEF
Violation of Due Process Clause, State-Created Danger Doctrine
42 U.S.C. § 1983; U.S. Const. Amend. XIV
(All Plaintiffs against Defendant)

51. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 50 of this Complaint as though
set forth fully herein.

52. By the acts and omissions described above, defendant has
affirmatively created or increased the risk that plaintiffs, their managers, and their
tenants would be exposed to dangerous conditions, which placed plaintiffs, their
managers, and their tenants specifically at risk, and these persons were and have
been harmed as a result.

53. Defendant knew or should have known that its acts or omissions
specifically endangered plaintiffs, their managers, and their tenants, and defendant
was deliberately indifferent thereto.

Hl
Hl

H/

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 9

 
a NO

a DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 20 of 44

FOURTH CLAIM FOR RELIEF
Uncompensated Taking
42.U.8.C. § 1983; U.S. Const. Amend. V/XIV
(All Plaintiffs against Defendant)

54. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 53 of this Complaint as though
set forth fully herein.

55. The Fifth Amendment mandates, in relevant part, that “private
property [shall not] be taken for public use, without just compensation.” The Fifth
Amendment is applied to the states through the Fourteenth Amendment.*” The
actions by the City, as described in detail herein, have limited, damaged, and/or
burdened the property owners (including, but not limited to, plaintiffs) so

substantially that they rise to the level of a regulatory taking, yet no compensation

has been provided.

56. Upon information and belief, this was done with deliberate intent
and/or reckless disregard of plaintiffs’ rights. Plaintiffs seek injunctive relief and
the cost of attorneys’ fees in bringing this action.

/If

H/

 

30 Chicago, B. & Q.R. Co. v. City of Chicago, 166 U.S. 226, 241, 17 S.Ct. 581,
586 (1897),

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 00

 
 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 21 of 44

FIFTH CLAIM FOR RELIEF
Municipal Liability for Unconstitutional Custom or Policy
42 U.S.C. § 1983
(All Plaintiffs against Defendant)

57. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 56 of this Complaint as though
set forth fully herein.

58. Plaintiffs are informed, believe and allege that, at all times herein
mentioned, defendant and its agents, with deliberate indifference, and conscious
and reckless disregard to the safety, security, and constitutional and statutory rights
of plaintiffs, engaged in the unconstitutional conduct and omissions set forth above,
all pursuant to policy, procedure, or customs held by the City.

59. The actions and inactions of the City were known or should have been
known to the policy makers responsible for that agency and occurred with
deliberate indifference to the constitutional violations set forth above, and/or to the
strong likelihood that constitutional rights would be violated as a result of its
customs and/or policies.

60. Plaintiffs seek injunctive relief, and the cost of attorneys’ fees in
bringing this action.

/I/

///

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 1

 
tod

-

Sa HD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 22 of 44

SIXTH CLAIM FOR RELIEF
Negligence
(All Plaintiffs against Defendant)

61. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 60 of this Complaint as though
set forth fully herein.

62. Defendant, by and through its agents and employees, has the sole right
and responsibility to control, maintain, and keep safe and clean the public and
public-right-of-way areas in San Francisco, including parks, sidewalks, streets, and
public buildings, and to make and enforce laws assuring the public health and
safety thereof for its citizens and their guests. Among other things, defendant has
the duty to maintain these areas in a manner that does not unreasonably interfere
with the free passage or use by plaintiffs, their managers, and their tenants and that
addresses and alleviates conditions that are harmful to health or indecent or
offensive to the senses, that create a fire hazard, or that permit crime to occur
unabated including the illegal sale and/or use of controlled substances.

63. Ascontrolling law makes clear, “[t]he public is entitled to the free and
unobstructed use of the entire streets and sidewalks... .”?! Indeed, municipalities

“have the duty to keep their communities’ streets open and available for movement

 

31 Vanderhurst v. Tholcke, 113 Cal. 147, 152 (1896).

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

 
 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 23 of 44

of people and property, the primary purpose to which the streets are dedicated.”°?

64. Defendant and its agents have breached their duty to San Francisco’s
citizens, including and specifically to plaintiffs, their managers, and their tenants
and each plaintiff has suffered as a result. The bases of this claim for relief include
the conduct, acts, and omissions of individual responsible City officials, based on
the theory of respondeat superior.

65. Plaintiffs seek no monetary damages hereunder and submit this claim
for only equitable and injunctive relief. Accordingly, the City is not entitled to any
claim of immunity, pursuant to California Government Code § 814.

SEVENTH CLAIM FOR RELIEF
Public Nuisance
Cal. Civ. Code §§ 3490 et seq.
(All Plaintiffs against Defendant)

66. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 65 of this Complaint as though
set forth fully herein.

67. California has defined nuisance as:

[a]nything which is injurious to health, including, but not limited
to, the illegal sale of controlled substances, or is indecent or

offensive to the senses, or an obstruction to the free use of
property, so as to interfere with the comfortable enjoyment of life

 

2 Schneider v. State of New Jersey, Town of Irvington, 308 U.S. 147, 160, 60 S.
Ct. 146, 150 (1939).

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 33

 
& Ww WV

“NO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 24 of 44

or property, or unlawfully obstructs the free passage or use, in the
customary manner, of any navigable lake, or river, bay, stream,
canal, or basin, or any public park, square, street, or highway, is a
nuisance.*?

68. That statute “is an expression of the Legislature’s public policy against
public nuisances, and it is plainly aimed at protecting the public from the hazards
created by public nuisances.”** In addition to health and safety hazards, “[a]
reduction in property values caused by activities on a neighboring piece of land,
and an assault on the senses by noise, dust, and odors, are just the kinds of

harm that common law suits to abate a nuisance are designed to redress.”*> A

public nuisance is the substantial and unreasonable interference with a public
right.*°
69. As described above, the City, by its failure to maintain the public
property under its control and to enforce the laws requiring the same, is
perpetuating and facilitating a public nuisance.
70. All plaintiffs, and their managers and tenants, have experienced a
substantial and unreasonable interference with the enjoyment of their property,

whether that be a building owned or a room rented, and with their right of free

passage and use; each has suffered and continues to be threatened with respect to

 

33° California Civil Code § 3479.
34 People v. ConAgra Grocery Prods. Co., 17 Cal. App. 5th 51, 136 (2017).

35 Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of Eng’rs, 101 F.3d

503, 505 (7th Cir. 1908).
36 San Diego Gas & Elec. Co. v. Superior Court, 13 Cal. 4th 893, 938 (1996).

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 04

 
 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 25 of 44

his or her health and welfare, by reason of the constant threat of disease and the
experience of human waste, trash, tents, and an encampment outside their
properties and along and on the sidewalks and streets of The Alley and The Block.

71. Each plaintiff has been damaged in his or her own right, in a manner
specially injurious to himself or herself. No plaintiff consented to defendant’s
conduct.

EIGHTH CLAIM FOR RELIEF
Private Nuisance
Cal. Civ. Code §§ 3501 et seq.
(All Plaintiffs against Defendant)

72. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs | through 71 of this Complaint as though
set forth fully herein.

73. Each plaintiff co-owns the Giosso Building or the O’ Neill Buildings.
By defendant’s actions and inactions, each has created a condition or permitted a
condition to exist that is harmful to the health, is indecent and offensive to the
senses, obstructs the free passage and use of public parks, squares, streets, highway,
and sidewalks, permits unlawful sales of illicit narcotics, and constitutes a fire
hazard, as described herein.

74. Defendant’s conduct has been and is intentional and unreasonable, or
unintentional but negligent or reckless. Alternatively, the condition permitted to

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 3s

 
 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 26 of 44

exist was the result of abnormally dangerous activity that substantially interfered
with each plaintiffs use or enjoyment of his or her land (as well as the enjoyment
of the same land by his or her manager(s) and tenants), that would reasonably
annoy or disturb an ordinary person. No plaintiff consented to defendant’s conduct;
each was harmed; defendant’s conduct was a substantial factor in causing the harm;
and the seriousness of the harm outweighs any public benefit of such conduct
(which is none).

75. Plaintiffs seek no monetary damages hereunder and submit this claim
for only equitable and injunctive relief. Accordingly, the City is not entitled to any
claim of immunity, pursuant to California Government Code § 814.

NINTH CLAIM FOR RELIEF
Violation of Mandatory Duty
Cal. Gov’t Code § 815.6; Cal. Welf. & Inst. Code § 17000
(All Plaintiffs against Defendant)
76. Plaintiffs re-allege and incorporate herein by this reference each and

every allegation set forth in Paragraphs 1 through 75 of this Complaint as

though set forth fully herein.
77. Defendant City is liable under California Government Code § 815.6
and common law negligence theory for violation of a statutorily mandated duty to

provide medical care for the indigent. California Welfare & Institutions Code §

17000 provides:

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 6

 
oO CO TIT BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 27 of 44

Every county and every city and county shall relieve and support
all incompetent, poor, indigent persons, and those incapacitated by
age, disease, or accident, lawfully resident therein, when such
persons are not supported and relieved by their relatives or friends,
by their own means, or by state hospitals or other state or private
institutions.

78. California Welfare & Institutions Code § 10000 clarifies and defines

the purpose of these obligations as follows:

The purpose of this division is to provide for protection, care, and
assistance to the people of the state in need thereof, and to promote
the welfare and happiness of all of the people of the state by
providing appropriate aid and services to all of its needy and
distressed. It is the legislative intent that aid shall be administered
and services provided promptly and humanely, with due regard for
the preservation of family life, and without discrimination on
account of ancestry, marital status, political affiliation, or any
characteristic listed or defined in Section 11135 of the Government
Code. That aid shall be so administered and services so provided,
to the extent not in conflict with federal law, as to encourage self-
respect, self-reliance, and the desire to be a good citizen, useful to

society.

79. Sections 17000 and 10000 taken together mandate that “medical care
be provided to indigents ... promptly and humanely.”*’ This means that cities and
counties must provide medical care to the poor “at a level which does not lead to
unnecessary suffering or endanger life and health.”°8 The California Supreme

Court has held that municipalities must provide “subsistence medical

cee

services.’2? Cities and counties have an obligation to provide “‘medically

 

37 Tailfeather v. Board of Supervisors, 48 Cal. App. 4th 1223, 1245 (1996).

38 Td. at 1240.
39 Hunt v. Superior Court, 21 Cal. 4th 984, 1014 (1999) (“Section 10000 imposes

a minimum standard of care—one requiring that subsistence medical services be

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 7

 
oO CO “I NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 28 of 44

necessary’ care, not just emergency care.”“? Importantly, a city or county’s
obligation to provide medically necessary care must be fulfilled “without regard to
its fiscal plight.”*! “Medically necessary” for adults is defined by statute:

“[A] service is ‘medically necessary’ or a ‘medical necessity’

when it is reasonable and necessary to protect life, to prevent

significant illness or significant disability, or to alleviate

severe pain,”

80. In view of the above-described facts and circumstances, and the
significant studies, statistics, and reports including those set forth herein, and other
such evidence as may be provided, a person’s status as an unsheltered homeless
individual both causes and exacerbates physical and mental health problems,
ultimately causing much higher rates of infection, disease, decay, pain, and death.

81. Basic shelter is “medically necessary” because it is “reasonable and
necessary to protect life, to prevent significant illness or significant disability, or to
alleviate severe pain,” and the City’s failure to provide the same to its homeless
population constitutes a breach of its duty under California Welfare & Institutions
Code §§ 17000 & 10000.

82. Plaintiffs, and each of them, have been damaged by the City’s failure

to provide shelter, as described in detail herein.

 

provided promptly and humanely..).

0 County of Alameda v. State Bd. of Control, 14 Cal. App. 4th 1096, 1108 (1993
(Fogayy ay Gen. Cmty. Hosp. v. County of San Diego, 136 Cal. App. 3d 944, 95
.

Id.
“2 California Welfare & Institutions Code § 14059.S(a).

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 58

 
i re

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 29 of 44

83. Plaintiffs seek no monetary damages hereunder and submit this claim
for only equitable and injunctive relief. Accordingly, the City is not entitled to any
claim of immunity, pursuant to California Government Code § 814.

TENTH CLAIM FOR RELIEF
Deprivation of the Guarantee of Safety and the Pursuit of Happiness
Cal. Const. art. 1 § 1
(All Plaintiffs against Defendant)

84. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs 1 through 83 of this Complaint as though
set forth fully herein.

85. California Constitution, article I § 1 provides:

All people are by nature free and independent and have inalienable
rights. Among these are enjoying and defending life and liberty,
acquiring, possessing, and protecting property, and pursuing and
obtaining safety, happiness, and privacy.

86. The actions by the City have limited, damaged, and/or burdened
plaintiffs’ constitutionally guaranteed inalienable rights, including plaintiffs’ rights

to enjoy and defend their life and liberty; to acquire, possess, and protect their

property; and to pursue and obtain safety, happiness, and privacy.** The same is

 

43 See generally Joseph R. Grodin, Rediscovering the State Constitutional Right to
Happiness and Safety, 25 Hastings Const. L.Q. 1, 29 (1997) (“Either as an
alternative or as an additional meaning, the happiness and safety clauses could be
viewed as a declaration, and even a judicially enforceable one, that government has
an affirmative obligation to provide at least the minimum conditions necessary for
human happiness and safety. This would entail, arguably, the assurance of such
things as minimal requirements for food, shelter, and medical care, and so far as

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 39

 
 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 30 of 44

true of the tandem rights of their managers and tenants.

87. Plaintiffs seek no monetary damages hereunder and submit this claim
for only equitable and injunctive relief. Accordingly, the City is not entitled to any
claim of immunity, pursuant to California Government Code § 814.

ELEVENTH CLAIM FOR RELIEF
Inverse Condemnation
Cal. Const. art. 1 § 19
(All Plaintiffs against Defendant)

88. Plaintiffs re-allege and incorporate herein by this reference each and
every allegation set forth in Paragraphs | through 87 of this Complaint as though
set forth fully herein.

89. California Constitution, article I § 19(a) provides in relevant part:

Private property may be taken or damaged for a public use and
only when just compensation, ascertained by a jury unless waived,
has first been paid to, or into court for, the owner.

90. The actions by the City have limited, damaged, and/or burdened the
owners’ property and/or business so substantially that they rise to the level of a
regulatory taking, yet no compensation has been provided.

91. Plaintiffs seek no monetary damages hereunder and submit this claim

for only equitable and injunctive relief. Accordingly, the City is not entitled to any

claim of immunity, pursuant to California Government Code § 814.

 

possible, a nondangerous environment.”).

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF 30

 
 

Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 31 of 44

Vil. DEMAND FOR JUDGMENT
WHEREFORE, Plaintiffs pray for judgment against Defendant, as follows:
1. Injunctive/equitable relief in a manner to be determined by law (¢.g.,
an injunction commanding defendant to remove the tent encampment and ensure
that The Alley and The Block are and remain free of any public and/or private

nuisance on the streets and sidewalks);

2. An award of costs of suit, including attorneys’ fees, as permitted by

law and

3. Such other and further relief as this Court deetiis just and proper.

Dated: June 25, 2020 DOWLING & axbuez, LLP

By: Curtjs F. Dowling

Attorneys for Plaintiffs

DANIEL GIOSSO, JAMES

Gio SO, AND RICHARD

SSO, TRUSTEES OF THE

\_efosso CHILDREN’S TRUST &
MIKE O’NEILL AND SONS, A
CALIFORNIA GENERAL
PARTNERSHIP

  

 

 

COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF

31

 
Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 32 of 44

EXHIBIT “A”
led 06/26/20 Page 33 of 44

TSH Document1 F

20-cv-04255-

Case 3

|
i

—

ama

pet aaa pas

>

 
TSH Document1 Filed 06/26/20 Page 34 of 44

20-cv-04255-

3

ey

a

 
 

04255-TSH Document1 Filed 06/26/20 Page 35 of 44

20-cVv

Case 3

 
:20-Cv-04255-TSH Docu

Case 3 ment 1 Filed 06/26/20 Page 36 of 44
oe somos Beenie. . =. go

     

       

   
    

 
20-cv-04255-TSH Document1 Filed 06/26/20 Page 37 of 44

Case 3

 
Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 38 of 44

 
Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 39 of 44

 
Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 40 of 44

 
Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 41 of 44

 
Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 42 of 44

 
Case 3:20-cv-04255-TSH Document1 Filed 06/26/20 Page 43 of 44

EXHIBIT “B”
Case 3:20-cv-04255-TSH Document 1 Filed 06/26/20 Page 44 of 44

 

 

Tent and Makeshift Count

 

 

 

 

 

 

 

 

 

 

 

 

 

 

450
400
5
300
250
200
150
100

 
